UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6901


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RUSSELL ANTOYNE HOLT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:99-cr-00021-JPB-1)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Paul Thomas Camilletti, Assistant
United   States  Attorney,  Martinsburg,  West   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Russell       Antoyne    Holt       appeals     the    district   court’s

order   granting    in     part    and   denying      in   part    his    motion   for

reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006).                         Holt

asserts on appeal that the district court erred in declining to

sentence   him     below    the    amended       Guidelines       range   for   crack

cocaine sentences, contending that a lower sentence would be

permitted by Kimbrough v. United States, 128 S. Ct. 558 (2007),

and United States v. Booker, 543 U.S. 220 (2005).                    However, this

argument is foreclosed by this court’s decision in United States

v. Dunphy, 551 F.3d 247, 257 (4th Cir. 2009).                        Moreover, the

district   court    did     not    abuse       its   discretion     in    imposing   a

sentence at the low end of the amended Guidelines range.                            See

United States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004).

Accordingly, we affirm the order of the district court.                      We deny

Holt’s motion for appointment of counsel.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                           2